Citation Nr: 1500268	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-49 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bulging disc in neck.

2. Entitlement to service connection for pinched nerves in neck.

3. Entitlement to service connection for right carpal tunnel syndrome.

4. Entitlement to service connection for numbness in right thumb, index finger, and middle finger.

5. Entitlement to service connection for hand-arm vibration syndrome.

6. Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7. Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from August 2004 to October 2005 with additional Army National Guard service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board Videoconference hearing in September 2014; however he failed to report for the hearing.  He did not request another hearing, thus his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

The Board reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records in the adjudication of this appeal.  This appeal was processed using VBMS.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for bulging disc in neck; pinched nerves in neck; right carpal tunnel syndrome; numbness in right thumb, index finger, and middle finger; and  hand-arm vibration syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)

FINDINGS OF FACT

1. The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. Muscle pain is attributable to known clinical diagnoses, and there is no evidence of any muscle pain disability that is due to a disease or injury.

3. Joint pain is attributable to known clinical diagnoses, and there is no evidence of any muscle pain disability that is due to a disease or injury.


CONCLUSIONS OF LAW

1. A muscle pain disability was not incurred in or aggravated by active service, and symptoms of muscle pain are not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

2. A joint pain disability was not incurred in or aggravated by active service, and symptoms of joint pain are not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
The duty to notify in this case was satisfied by letters sent to the Veteran in April 2010, January 2011, and February 2011.  The claim was last adjudicated in May 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development with respect to the muscle and joint pain claims was accomplished.  

II. Service connection 

As an initial matter, the Board notes that the Veteran's separation document from his most recent period of service indicates that he received the Combat Action Ribbon.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are potentially applicable.  However, he has not asserted that his joint paint or muscle pain were associated with his period of combat.  As such, section 1154 does not assist him in this case.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  38 C.F.R. § 3.303(2014); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2014).

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2).  Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

Compensation shall not be paid under these provisions if there is (1) affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

At a June 2010 VA Gulf War examination, the examiner reported that the Veteran denied any generalized arthralgias and myalgias that would indicate some underlying disorder such as inflammatory disorder, rheumatologic disorder, or an undiagnosed chronic illness related to myalgias or arthralgias.  When questioned the Veteran described only issues of the service-connected low back and right upper extremity diagnosed as right carpal tunnel syndrome.  The Veteran did not describe myalgias or arthralgias of a chronic, wide spread, or generalized nature, and described only muscle pain and joint pain as it related to the right wrist, hand, and low back.  The examiner noted the Veteran did not report specific toxic exposure. 

The examiner stated that he could find no specific diagnosis that would include additional joint or muscle pain.  The examiner could find no evidence of any disease that would be considered an undiagnosed illness.  He noted the Veteran was not complaining of widespread joint or muscle pain.  He further noted that there was no evidence of a diagnosable yet medically unexplained chronic multisymptom illness of an unknown etiology nor was there evidence of a diagnosable chronic multisymptom illness with a partially explained ideology.  The examiner reasoned that the Veteran's complaints of muscle and joint pain were simply not widespread muscle and joint pain beyond what was relative to his service-connected lumbar spine and diagnosed right carpal tunnel syndrome.

In order for a Veteran to establish entitlement to service connection, he must provide the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  Here, the Veteran's general complaints of muscle and joint pain have been attributed to his service-connected lumbar spine disability and his separate claim for right carpal tunnel syndrome.  Thus, the lack of any relationship between any muscle pain or joint pain disability, and service is fatal to the Veteran's claims.  Therefore, the claims of entitlement to service connection for muscle pain and joint pain disabilities on a direct incurrence basis must be denied.

Furthermore, the Veteran's reports of joint pain and muscle pain have been medically attributed to diagnosed disabilities.  In this case, there is no contrary evidence or medical opinion indicating that the Veteran has a joint pain or muscle pain disability as a manifestation of an undiagnosed illness.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this instance, the evidence falls short of establishing a nexus between muscle and joint pain and the Veteran's period of active service. The probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the June 2010 VA examination.

As the preponderance of the evidence is against the claim of service connection for muscle pain and joint pain, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for joint pain is denied.

Service connection for muscle pain is denied.

REMAND

The Veteran asserts that he injured his neck in a motor vehicle accident during a period of Army National Guard service in April 2009.  He asserts that his pinched nerves, right hand carpal tunnel syndrome, numbness in the right thumb, index finger, and middle finger, and hand arm vibration are secondary to his neck disorder. 

The dates of the Veteran's service in the Army National Guard, to include periods of active duty for training or inactive duty training, have not been verified.  The AOJ must take appropriate action to verify the Veteran's dates of service in the Army National Guard, to specifically include any periods of ACDUTRA or INACDUTRA in April 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods of National Guard service.  This includes classifying whether the service was performed in an active duty, active duty for training, and/or inactive duty training capacity.  Obtain any service treatment records or service personnel records for such periods of National Guard service, if available, to include any records related to a motor vehicle accident in April 2009.  

All efforts in this regard should be documented in the claims file, including whether additional efforts would be futile.

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


